Citation Nr: 0215923	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for tibiotalar joint 
subluxation, bilateral, postoperative.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to June 1964 
and from June to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.  

2.  Service connection for a foot condition was denied by the 
RO in August 1965; the veteran did not file a timely appeal.  

3.  Service connection for a tibiotallar joint subluxation 
was denied by the RO in October 1973 on the basis that new 
and material evidence had not been submitted to reopen the 
claim; the veteran did not file a timely appeal.  

4.  Service connection for ankle and foot disorders was 
denied by the Board in a decision of March 1982.  

5.  By decision in December 1986, entitlement to service 
connection for bilateral ankle and foot disability was denied 
by the RO on the basis that new and material evidence to 
reopen the claim had not been submitted; the veteran did not 
file a Substantive Appeal.  

6.  The evidence submitted since the December 1986 RO 
decision pertinent to the claim of service connection for 
tibiotalar joint subluxation, bilateral, postoperative, is 
cumulative and redundant.

7. The evidence submitted since the December 1986 RO decision 
pertinent to the claim of service connection for tibiotalar 
joint subluxation, bilateral, postoperative, does not bear 
directly and substantially on the specific matter under 
consideration because it does not address direct service 
connection for tibiotalar joint subluxation, bilateral, 
postoperative, by showing that the disability had its onset 
during service or was aggravated by service; the evidence is 
not, by itself or in combination with other evidence, so 
significant that it must be considered in order to finally 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1986 RO decision, which denied service 
connection for bilateral ankle and foot disability is final.  
38 U.S.C. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1986).

2.  New and material evidence has not been submitted since 
the December 1986 RO decision pertinent to the claim of 
service connection for tibiotalar joint subluxation, 
bilateral, postoperative, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104 (2001), 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
November 1998 Statement of the Case (SOC) and June 2002 
Supplemental SOC (SSOC), provided the veteran, specifically 
satisfy the requirement at § 5103A of VCAA in that they 
clearly notify the veteran of the evidence necessary to 
substantiate his claim.  The veteran did not indicate the 
existence of any outstanding Federal government record that 
could substantiate his claim.  Nor did he refer to any other 
records that could substantiate his claim.  By letter dated 
in November 2001, the Board advised the claimant of how 
responsibilities in developing the record are divided.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Since the RO has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131  
(West 1991 & Supp. 2001).  In order to show a chronic disease 
in service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a foot condition was initially denied 
by the RO in August 1965; the veteran did not file a timely 
appeal.  Service connection for a tibiotallar joint 
subluxation was denied by the RO in October 1973 on the basis 
that new and material evidence had not been submitted to 
reopen the claim; the veteran did not file a timely appeal.  
Service connection for ankle and foot disorders was denied by 
the Board in a decision of March 1982.  

The veteran attempted to reopen his claim in 1986.  At the 
time of the December 1986 decision, the RO advised the 
veteran that the records submitted were duplicates of 
evidence already of record.  The veteran filed a Notice of 
Disagreement received by the RO in January 1987.  The RO 
provided the veteran with a SOC and a hearing.  The veteran 
did not file a Substantive Appeal and the December 1986 
rating decision became the last final denial under Evans v. 
Brown, supra. At the time of that December 1986 RO decision 
became final, evidence of record consisted of the veteran's 
service medical records, private medical records, a lay 
statement, April 1987 RO hearing testimony, and two VA 
medical examination reports.

Service medical records show an unremarkable enlistment 
examination in February 1964.  Outpatient records indicate 
the veteran was seen by Orthopedics several times in June 
1964 regarding his ankles.  Examination in June 1964 
indicates a diagnosis of calcaneo-astragaloid ankylosis, 
bilateral.  The disorder was determined to have existed prior 
to term of service and not to be in the line of duty.  A 
medical Board was conducted in June 1964, which recommended 
dismissal for the convenience of the Government.  The medical 
history in the Board's report indicates that the veteran 
reported bilateral discomfort in his ankles and lower tibial 
regions after an active day of playing for as long as he 
could remember.  The veteran indicated that approximately six 
years before, the difficulty increased with moderately severe 
bilateral discomfort at the end of an active day.  The 
veteran underwent an enlistment physical examination in June 
1971, which found Grade II pes planus that was NCD (not 
considered disabling).  Outpatient records indicated 
complaints of ankles giving way with walking and pain with 
increased activity.  The veteran was placed on physical 
profiles and presented to a Medical Board in July 1971.  He 
was discharged for erroneous induction/enlistment in July 
within weeks of the Medical Board examination.

VA examination report, dated in July 1965, indicates no foot 
condition evident.

A letter from Dr. R. B. G., dated in August 1973, indicates 
that Dr. G. performed surgery on the veteran in June 1972 to 
repair the complete absence of the normal lateral ligaments 
from the fibula to the feet.  Dr. G. states that this portion 
of the veteran's disability was completely corrected, but the 
veteran continues to have pain in the lateral aspect of the 
feet and ankles since the operation. 

An operative report by Dr. J. S., dated in September 1974, 
reflects that the veteran underwent surgery; the name of 
procedure is not indicated.   The post-operative diagnosis 
was bilateral sural neuropathy...neuroma of right sural nerve 
and compressive neuropathy of the left.

A letter from W. N., dated in August 1980, indicates that he 
was associated with the veteran from 1960 to 1963 and coached 
him in high school football.  Mr. N. reported that the 
veteran worked out every day and never missed a game or 
practice due to foot or ankle problems.  He stated that the 
team physician examined the veteran each year and never found 
foot or ankle problems.

A letter from Dr. W. E. S., dated in September 1980, 
indicates a probable diagnosis of talocalcaneal coalition 
bilaterally with secondary lateral ligament laxity treated by 
lateral ligament reconstruction.  Dr. S. estimated a 25 
percent permanent physical impairment and loss of physical 
function in each foot.

VA examination report, dated in October 1981, reveals the 
following diagnoses:  
(1) metatarsus varus bilateral with pes planus, and (2) 
residuals post operative tendon transplant both ankles.

A report from Dr. D. M. M., dated in November 1981, indicates 
that the veteran entered the military in June 1971 with no 
significant problems.  Dr. M. reported that the veteran's 
bilateral ankle problems began immediately after a 22-mile 
forced march.  He stated that it was difficult to ascertain 
whether the veteran's ankle disability was congenital, but 
Dr. M. found it evident that the disability was not causing 
clinical problems prior to his entry into the military.

A letter from Dr. J. O. B., dated in December 1981, stated 
that the veteran was under his care for subluxated subtalar 
joints bilaterally secondary to ligamentous injury and 
ligamentous instability resulting in early arthritis of both 
ankle joints, traumatic heel spurs, and plantar fasciitis, 
bilateral.  Dr. B. stated that it was his impression that the 
veteran was "totally asymptomatic" prior to his term of 
service.  Dr. B. wrote again in June 1982, disclosing that he 
performed a bilateral plantar fascia release with heel sour 
excision, ankle arthrotomy with removal of loose body and 
peroneal tendon lengthening bilaterally on the veteran in 
December 1981.  He opines that the veteran's disease process 
is most certainly service connected.

The veteran's testimony at an April 1987 RO hearing including 
discussion of his accomplishments in various sports in high 
school and his lack of injury during high school (Transcript 
(T.) at pp. 2-3) and the injurious effects of the 22-mile 
forced march (T. at pp. 5, 13, 16-17).  He further testified 
about discrepancies in his service medical records (T. at pp. 
6-8) and the circumstances of his second enlistment (T. at 
pp. 13-17).  The veteran disputed the medical history taken 
during examinations, denying that he made certain statements 
about the onset of ankle problems.  (T. at pp. 9-11).

Since the December 1986 rating decision, the veteran has 
submitted private medical records and a lay statement.  The 
veteran also provided personal testimony at a RO hearing.  
For the limited purpose of determining whether new and 
material evidence has been submitted, in this case, the Board 
must presume that the evidence submitted by and on behalf of 
the claimant is credible.  King v. Brown, 5 Vet. App. 19 
(1993).  The newly submitted evidence indicates as follows:

A letter from Dr. J. O. B., dated in January 1982, indicates 
that the veteran underwent arthrotomy of the right ankle, 
excision of heel spur, right lengthening of peroneal tendons 
on the left and ostectomy of the os calcis, left.  Dr. B. 
states that he is convinced that the veteran's problems, 
manifested by ankle instability of a traumatic nature 
followed by redo surgery for loose body formation and 
traumatic heel spur problems, are service connected.

A report from Dr. J. L. B., dated in July 1997, indicates 
that he examined the veteran and reviewed X-rays that he 
brought with him.  Dr. B. reports a medical history including 
intermittent pain in both ankles for at least 30 years and 
several surgical procedures on the heel and ankles.  The 
veteran's current complaints included experiencing a great 
deal of pain when he first gets out of his car or when trying 
to walk more than 10 to 15 minutes.  Dr. B. opined that the 
veteran has definite pathology in the feet, but Dr. B. was 
unable to address the etiology.  He did note that the veteran 
attributed the onset to when he was in the military many 
years ago.

The veteran gave personal testimony at a RO hearing in 
September 1998.  The testimony indicates as follows:

The veteran had not foot or ankle disability prior to 
service; his injury first occurred on a 22-mile forced march 
in March or April 1964 while in basic training at Fort Polk.  
(T. 2-4, 13).  The veteran described the conditions of the 
forced march.  (T. at p. 8).  He soaked his feet and they 
were so swollen that the boots had to be cut off.  He 
returned to duty the next day after being treated at sick 
bay.  (T. at pp. 2-3).  The veteran explained some confusion 
over taping his feet for football.  (T. at p. 8).  The 
veteran did not notice any problems with his feet after 
service in 1964.  (T. at p. 7).  He gave a history of medical 
treatment after his second enlistment.  (T. at pp. 4-5, 10).  
The veteran stated that he did not have any additional injury 
during his second enlistment; he explained that the paperwork 
caught up with him and the previous injury was discovered.  
(T. at p. 12).

II.  Analysis

The veteran also submitted a letter from Dr. R. B. G. dated 
in August 1973, a letter from W. N. dated in August 1980, a 
letter from Dr. W. E. S. dated in September 1980,  and two 
letters from Dr. J. O. B., one dated in December 1981 and the 
other in June 1982.  The contents of these letters were 
discussed above.  A careful review of the record indicates 
that these letters and reports were previously submitted and 
considered in prior decisions.  As such, this evidence is 
redundant; it is not new.  Accordingly, the Board finds that 
it does not represent new and material evidence.

The letter from Dr. J.O.B., dated in January 1982, 
essentially duplicates his discussion of treatment and his 
opinion as to etiology that was submitted in his December 
1981 and his June 1982 letters.  The evidence is, therefore, 
cumulative and redundant.  It is not new and material 
evidence.  The letter from Dr. J. L. B., dated in July 1997, 
is only new in the context that it has not been previously 
submitted and provides an update as to the nature and status 
of the veteran's disability.  Although the information is 
new, it is not, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.   The pivotal 
question in the merits of the veteran's claim is whether the 
veteran's ankle disability had its onset during service or 
was aggravated by service.  Dr. B. concedes that he is unable 
to address this issue.  Dr. B's letter summarizes the 
veteran's 30-year history of ankle disability and the various 
surgical procedures undergone by the veteran.  This 
information is redundant in that the veteran's records and 
prior testimony document objective medical evidence and his 
subjective medical history.  Dr. B's letter is merely 
cumulative, adding nothing that bears directly on the issue 
of service connection.

Finally, the veteran's testimony simply reiterates his prior 
statements and testimony spanning over 15 years since he left 
service.  He presented no new and material information, which 
could serve as the basis to reopen his claim for service 
connection for tibiotalar joint subluxation, bilateral, 
postoperative.  Accordingly, the Board finds that no new and 
material evidence has been submitted to reopen the claim of 
service connection for tibiotalar joint subluxation, 
bilateral, postoperative.


ORDER

New and material evidence not having been received to reopen 
the veteran's claim of service connection for tibiotalar 
joint subluxation, bilateral, postoperative, the claim is not 
reopened.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

